Citation Nr: 1420329	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-31 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a hernia.

2.  Entitlement to service connection for residuals of a foot fracture with arthritis.  


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ).


REMAND

In December 2009, the Veteran identified additional evidence, namely, in-patient records pertaining to treatment of a hernia in 1983.  Although the Records Management Center and the National Personnel Records Center found no service records, there has been no request for in-patient records.  

VA will make as many requests as necessary to obtain evidence from a federal agency, unless the records do not exist or further efforts to obtain the records would b futile.

Accordingly, the case is REMANDED for the following action:

1.  Request in-patient records from the Fitzsimmons Army Hospital at Fort Carson, Colorado from 1983 for a hernia operation and for a foot fracture.  



If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  After the development is completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

